Citation Nr: 1828740	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 10, 2013, and in excess of 40 percent thereafter for lumbar myositis, mild degenerative grade I listhesis of L5 relative to S1, mild loss of L5-S1 disc height, degenerative disc disease at that level, minimal disc bulges and small focal protrusions claimed as low back pain (lumbar myositis).  

2.  Entitlement to a rating in excess of 30 percent for adjustment disorder with mixed features (also claimed as depression and anxiety).

3.  Entitlement to a rating in excess of 20 percent for left hand cubital tunnel syndrome; left ulnar elbow neuropathy.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from November 2004 to November 2006.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  However, jurisdiction currently resides with the RO in San Juan, the Commonwealth of Puerto Rico.  

In the December 2011 rating decision, the RO increased the rating for the Veteran's service-connected adjustment disorder with mixed features to 30 percent, effective October 13, 2010.  

In a February 2014 rating decision, the RO increased the rating for the Veteran's lumbar myositis to 40 percent, effective May 10, 2013.  Since this was not a full grant of benefits, the Veteran's claim for an increased rating for lumbar myositis remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Regarding the issue of entitlement to a TDIU, the Veteran filed a VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability (TDIU).  See May 2013, December 2014, and June 2015 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  On his application, the Veteran indicated that he was unemployable due to his service-connected disabilities on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Dalton v. Nicholson, 21 Vet. App. 23, 33 (2007).  In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.  

The Board notes that subsequent to the issuance of the supplemental statement of the case (SSOC) in September 2016, additional evidence was submitted.  In March 2018, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of this additional evidence.  As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.


FINDINGS OF FACT

1.  For the appeal period prior to May 10, 2013, the Veteran's lumbar myositis has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; ankylosis has not been manifested.

2.  For the appeal period after May 10, 2013, the Veteran's lumbar myositis has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis has not been manifested.  

3.  For the entire appeal period, the Veteran's adjustment disorder with mixed features has been manifested by symptoms no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity have not been shown.  

4.  For the entire appeal period, the Veteran's left hand cubital tunnel syndrome; left ulnar elbow neuropathy has been manifested by, at most, moderate incomplete paralysis of the ulnar nerve.   

5.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the appeal period prior to May 10, 2013, the criteria for a rating in excess of 20 percent for the Veteran's lumbar myositis have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71(a), Diagnostic Code 5243 (2017).


2.  For the appeal period after May 10, 2013, the criteria for a rating in excess of 40 percent for the Veteran's lumbar myositis have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71(a), Diagnostic Code 5243 (2017).  

3.  For the entire appeal period, the criteria for a rating in excess of 30 percent for the Veteran's service-connected adjustment disorder with mixed features have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9440 (2017).  

4.  For the entire appeal period a rating in excess of 20 percent for the Veteran's service-connected left hand cubital tunnel syndrome; left ulnar elbow neuropathy have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Codes 8515-8516 (2017).  

5.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  The Veteran was also afforded VA examinations for his claimed disabilities.  

The Board notes that the Veteran was afforded VA examinations for his mental disorder.  However, the VA examiners failed to take into account the fact that the Veteran had an instance of hospitalization.  See August 2017 Correspondence.  However, the Board considered this evidence.  Based on the record as a whole, this will not impact the Veteran's disability rating for his adjustment disorder.  The VA examinations as a whole are adequate for rating purposes because they take into account the Veteran's lay history and reports of symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  

Finally, the neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 3.321(a), 4.1 (2017).
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1 (2017).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where (as here) a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lumbar Myositis

The Veteran's service-connected lumbar myositis is currently rated at 20 percent prior to May 10, 2013, and 40 percent thereafter under 38 C.F.R. § 4.71(a), Diagnostic Code 5243.  After careful review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted prior to May 10, 2013, and a rating in excess of 40 percent is not warranted from May 10, 2013.  

The General Rating Formula for Disease and Injuries of the Spine is laid out in 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243 (2017).  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71(a) (2017). 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71(a) (2017), Diagnostic Codes 5235-5243 (2017).  

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note (1) provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71(a), Diagnostic Code 5243 (2017).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2017).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses, are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C. §§ 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for an increased rating for his lumbar myositis was received on October 13, 2010.  A review of the Veteran's medical records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in lumbar myositis occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's October 2010 claim for increase.  

In March 2011, the Veteran had a VA examination for his back condition.  The VA examiner diagnosed the Veteran with lumbar myositis, grade I listhesis of L5 over S1, and tiny central disc protrusions at L1-L2 and L5 S1 levels.  The Veteran reported that he continued to have low back pain, which became worse while traveling in a car, during a prolonged sitting position, or moderate ambulation.  The Veteran did not have a history of hospitalization or surgery.  He had severe flare-ups weekly that lasted for hours.  The Veteran reported that he felt unable to do his student duties while he had a pain flare-up.  The VA examiner noted that the Veteran did not have any incapacitating episodes of spine disease.  The Veteran was able to walk 1/4 of a mile.  The Veteran had guarding, tenderness, and pain with motion of his spine.  The muscle spasm or guarding was not severe enough to be responsible for abnormal gait or spinal contour.  The Veteran did not have ankylosis, gibbus, kyphosis, lordosis, or scoliosis.  However, the Veteran did have lumbar flattening.  Range of motion testing revealed forward flexion to 45 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 25 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 25 degrees.  There VA examiner noted that there was objective evidence of pain on active range of motion.  Also, the VA examiner noted that there was objective evidence of pain following repetitive motion; however, there were no additional limitations after three repetitions of range of motion.  The effects of the Veteran's back condition included problems with lifting and carrying, decreased strength in the lower extremity, and pain.  The Veteran's back condition had moderate effects on his activities of daily living and self-care activities.

In May 2013, the Veteran was afforded a VA examination for his back.  The Veteran was diagnosed with lumbar myositis and mild degenerative grade I listhesis of L5 relative to S1 disc height, degenerative disc disease at that level, minimal disc bulges and small focal protrusions.  The Veteran had flare-ups in which he was unable to lift from bed for 2 to 3 hours.  Range of motion testing of the thoracolumbar spine showed forward flexion to 40 degrees with painful motion at 35 degrees, extension to 10 degrees with pain on motion at 5 degrees, right and left lateral flexion to 15 degrees with pain at 10 degrees, and right and left lateral rotation to 20 degrees with pain at 15 degrees.  Range of motion testing after repetitive use showed forward flexion to 30 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 15 degrees.  The VA examiner noted that the Veteran had functional loss due to less movement than normal and pain on movement.  Although the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue, the Veteran did not have guarding or muscle spasms.  The Veteran did not have muscle atrophy.  Additionally, the Veteran did not have radiculopathy.  However, it was noted that he Veteran had intervertebral disc syndrome, but he did not have any incapacitating episodes over the past 12 months.  The VA examiner concluded that the Veteran's back condition did not impact his ability to work.  The VA examiner further noted that it appeared that the Veteran was not doing "full effort" during lumbar active range of motion evaluation.  

In August 2013, the Veteran was afforded another VA examination for his back condition.  The Veteran was diagnosed with lumbar myositis and mild lumbar spine discogenic disease by MRI dated May 9, 2007.  The VA examiner reported that since the Veteran's last VA examination in May 2013, the Veteran continued to have severe back pain.  The Veteran reported that he had flare-ups which made it difficult for him to do moderate lifting.  Range of motion testing showed forward flexion to 40 degree with painful motion at 35 degrees, extension to 10 degrees with painful motion at 5 degrees, right and left lateral flexion to 15 degrees with painful motion at 10 degrees, and right and left lateral rotation to 20 degrees with pain at 15 degrees.  Range of motion testing after repetitive use showed flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral flexion to 20 degrees.  The VA examiner noted that the Veteran had functional loss/and or functional impairment and additional limitation in range of motion after repetitive use indicated by less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue.  Also, the VA examiner reported that the Veteran had guarding and/or muscle spasm that did not result in abnormal gait or spinal contour.  The Veteran did not have muscle atrophy.  Neither did the Veteran have neurologic abnormalities.  The Veteran had intervertebral disc syndrome, which was characterized by an incapacitating episode over the past 12 months that lasted at least 1 week, but less than 2 weeks.  The VA examiner concluded that the Veteran's back condition did not impact his ability to work.  The VA examiner noted that a current lumbar MRI performed on August 16, 2013 revealed small synovial cyst at the left articular facets at L1-L2.  The VA examiner concluded that the criteria for TDIU had not been met; the Veteran should be able to obtain and secure a full-time sedentary job with light duty with several precautions.  The examiner recommended that the Veteran not be in prolong standing, walking, or clinging stairs.  It was recommended that the Veteran should not bend the spine repetitively, pull, push, or lift anything heavy (no more than 20 pounds).  An ergonomic evaluation and several breaks during the day to stand up were recommended.  

In March 2015, the Veteran was afforded a VA examination for his back.  The VA examiner noted review of the VA treatment records and that the Veteran had a diagnosis of lumbar myositis and mild lumbar spine discogenic disease by MRI dated May 9, 2007.  The Veteran reported that he continued to have some back pain, which had possibly gotten worse since his pain medications given to him "function less."  The Veteran reported that he felt the pain spread upwards towards his shoulders and felt pulling pain in his back.  Also, the Veteran complained of back pain flare-ups related to sitting, standing, or walking for long periods of time.  The Veteran stated that he must change positions.  The Veteran reported having functional loss or functional impairment due to decreased ambulation and decreased range of motion of his back related to back pain.  Range of motion testing of the thoracolumbar spine showed forward flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The VA examiner reported that the Veteran was able to perform repetitive use testing, but there was no additional loss of function or range of motion after three repetitions.  The VA examiner noted that the Veteran had pain on examination, but it did not result in or cause functional loss.  The VA examiner reported that there was no evidence of pain with weight bearing.  Also, there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the back.  The Veteran had lumbar paravertebral muscle tenderness, moderate severity, which was at least as likely as not related to service-connected back condition.  Pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups.  The Veteran did not have muscle spasm or guarding.  The Veteran did not have radiculopathy, ankylosis, intervertebral disc syndrome, or other neurologic abnormalities.  

The VA examiner opined that the Veteran's back condition impacted his ability to work.  The VA examiner stated that the Veteran should work at a sedentary or semi-sedentary job and should not lift 15 or more pounds or bend or twist repetitively at the trunk during the performance of job tasks.  However, the VA examiner opined that the Veteran did not meet the criteria for unemployability due to this service-connected condition.  

The Veteran was afforded a VA examination for his back in March 2017.  The VA examiner noted review of the claims file and that the Veteran had a diagnosis of lumbar myositis, mild degenerative grade I listhesis of L5 relative to S1, mild loss of L5-S1 disc height, degenerative disc disease at that level, minimal disc bulges and small focal protrusions.  The Veteran reported that he continued to have severe lower back pain.  He reported that he had functional loss or functional impairment due to difficulty with bending over and heavy lifting.  Range of motion testing of the thoracolumbar spine showed forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The VA examiner noted that the Veteran had pain during examination, but it did not result in or cause functional loss.  The VA examiner reported that there was evidence of pain with weight bearing, and there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran did not have additional loss of function or range of motion after repetitive use testing.  However, the Veteran was not examined immediately after repetitive use over time because the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The VA examiner noted that the Veteran's pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  The VA examiner explained that pain at lumbar spine could significantly limit functional ability during flare-ups or when the joint was used over a period of time.  The VA examiner further opined that it was not possible to express additional limitation due to pain in terms of degrees of additional range of motion because it should be documented during a positive flare-up period, and not during a regular medical evaluation.  The VA examiner stated that such additional limitation could not be expressed in terms of additional range of motion because it would be speculative in view that a positive flare-up episode did not occur during the Veteran's examination.  The VA examiner noted that the Veteran had muscle spasms; however, it did not result in abnormal gait or abnormal spinal contour.  Additionally, the Veteran did not have radiculopathy, ankylosis of the spine, intervertebral disc syndrome, or other neurologic abnormalities.  Further, the VA examiner indicated that there was evidence of pain on passive range of motion testing, and that there was evidence of pain when the joint was used in non-weight bearing motion.  

The Board finds that for the appeal period prior to May 10, 2013, the record does not demonstrate requisite manifestations for a rating in excess of 20 percent for the Veteran's service-connected lumbar myositis.  On the Veteran's March 2011 VA examination, he had forward flexion to 45 degrees with objective evidence of pain on active range of motion.  The Veteran did not have anklyosis or incapacitating episodes of spine disease.  Although the Veteran had guarding, it was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran complained of continued low back pain, which became worse during a prolonged sitting position or moderate ambulation.  

Therefore, it is clear that for the aforementioned period, a 20 percent rating more closely approximates the Veteran's disability rather than a higher rating.  Here, for the period prior to May 10, 2013, the Veteran has simply not displayed forward flexion of the thoracolumbar spine to 30 degrees or less; or ankylosis.  Therefore, a rating in excess of 20 percent for the appeal period prior to May 10, 2013 is not warranted.  

Additionally, the Board finds that for the appeal period from May 10, 2013, the record does not demonstrate the requisite manifestations for a rating in excess of 40 percent.  On May 2013 VA examination, the Veteran's flexion after repetitive use testing was to 30 degrees.  The Veteran did not have guarding or muscle spasms.  During an August 2013 VA examination, range of motion testing revealed forward flexion to 40 degrees with painful motion at 35 degrees.  During a March 2015 VA examination, the Veteran's range of motion testing revealed forward flexion to 60 degrees.  During a March 2017 VA examination, range of motion testing revealed forward flexion to 50 degrees.  For the period after May 10, 2013, the Veteran did not have ankylosis of the spine.  Therefore, the Board finds that the Veteran's disability picture does not warrant a rating in excess of 40 percent.  

The Board has also considered whether a higher rating would be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243 (2017).  In the August 2013 VA examination, it was reported that the Veteran had intervertebral disc syndrome, which was characterized by an incapacitating episode over the past 12 months that lasted at least 1 week, but less than 2 weeks.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Veteran's disability would, at most, be rated at 10 percent.  Therefore, the Board concludes that the current assigned rating of 40 percent is more appropriate.  

Finally, the Board has considered whether a higher disability rating is warranted for all periods on appeal for the Veteran's lumbar myositis based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation. See 68 Fed. Reg. 51454-55 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Adjustment Disorder with Mixed Features

The Veteran's service-connected adjustment disorder with mixed features is currently rated at 30 percent from October 13, 2010 under 38 C.F.R. § 4.130, Diagnostic Code 9440.  Under these criteria, a 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9440 (2017).

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21 (2017); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the Agency of Original Jurisdiction.  The instant appeal was initially certified to the Board in September 2016.  Therefore, the amended version of the Schedule for Rating Disabilities is for application in the instant appeal.  

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C. §§ 5110(b)(2) (2017); 38 C.F.R. § 3.400(o)(2) (2017); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for an increased rating for his adjustment disorder with mixed features was received on or around October 13, 2010.  A review of the Veteran's medical records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in adjustment disorder with mixed features occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's October 2010 claim for increase.  

The Veteran is currently seeking a rating in excess of 30 percent for his service-connected adjustment disorder with mixed features.  After careful review of the evidence, the Board finds that a rating in excess of 30 percent is not warranted.  

In March 2011, the Veteran was afforded a VA examination for mental disorders to determine whether the Veteran's claimed depression and anxiety were secondary to his adjustment disorder with mixed features, or due to another etiology.  The Veteran was diagnosed with adjustment disorder with mixed features (depression and anxiety).  It was reported that the Veteran took medications for his mental disorder.  The Veteran reported that he was sad and had a diminished interest in significant pleasurable activities every day of a moderate severity since discharge from active duty in 2006.  The Veteran had problems with his first wife, and he got divorced two years ago.  He also reported having difficulties with sleeping.  Upon psychiatric examination, the Veteran appeared clean and casually dressed.  The Veteran's speech was hesitant, slow, and coherent.  The VA examiner reported that the Veteran's mood was anxious and dysphoric.  There was no evidence of delusions or hallucinations.  The Veteran denied having suicidal and homicidal thoughts.  The Veteran did not have obsessive or ritualistic behavior.  The VA examiner reported that the Veteran was able to maintain minimum personal hygiene.  The Veteran's mental disorder had a moderate impact on his ability to shop, travel, drive, and participate in other recreational activities.  It did not impact his ability to do household chores, groom, bathe, get dressed, or participate in sport activities.  It was noted that the Veteran lost two weeks during the past 12 months from work due to the fact that he felt depressed with no mood, and his "creativity [did not] flow."  The VA examiner opined that the Veteran's depression and anxiety was due to or a result of adjustment disorder with mixed features.  The VA examiner explained that adjustment disorder was associated with mixed features of depression and anxiety.  The VA examiner concluded that the Veteran's mental disorder symptoms were controlled by continuous medication.  

In May 2013, the Veteran submitted a private hospital report dated May 2012.  The hospital report revealed that the Veteran had been hospitalized for depressive symptoms.  

In May 2013, the Veteran was afforded a VA examination for his mental disorder.  The VA examiner confirmed a diagnosis of chronic adjustment disorder for the Veteran.  The VA examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The VA examiner noted that the Veteran's history included psychiatric treatment at VA medical center (VAMC) since August 30, 2007.  The VA examiner noted that there was no history of hospitalization or emotional crisis.  The VA examiner noted that the Veteran's symptoms included depressed mood and anxiety.  The VA examiner opined that the Veteran was not completely unemployable due to his mental condition.  Since the Veteran's last VA examination, the Veteran had not experienced a significant decrease in functionality and had not been hospitalized.  There was also neither evidence of psychological crisis nor evidence of changes in pharmacological treatment.  The VA examiner reported that the Veteran's mental condition was chronic, persisting, and stable.  

In August 2013, the Veteran had another VA examiner for his mental condition.  The VA examiner diagnosed the Veteran with chronic adjustment disorder with mixed emotions.  The VA examiner reported that the evaluation would be based on the time period following the May 2013 VA examination until August 2013 (date of current evaluation).  The VA examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he was currently living with his wife of four years.  He fathered three children from his first marriage.  He reported that he maintained "good" marital relations.  The VA examiner noted that there were no significant interpersonal relationship difficulties reported or documented.  The Veteran reported that he enjoyed photography and helping his wife with her chores.  The Veteran reported episodes of anxiety, sadness, isolation, difficulties dealing with his physical limitations, poor tolerance to high pitch noises, and sleeping difficulties.  The Veteran reported that he had a history of heavy drinking, which entailed drinking one bottle of wine on a daily basis until intoxicated; however, he stopped drinking in 2011.  The Veteran denied illicit drug use.  Upon mental examination, the VA examiner noted that the Veteran was well-developed, well-nourished, and cooperative.  The Veteran had adequate hygiene.  The VA examiner noted that there was no evidence of psychomotor retardation or agitation.  The Veteran's speech was clear with appropriate volume and goal directed.  His mood was euthymic and affect appropriate to mood.  The Veteran was in full contact with reality, and there was no evidence of delusion or hallucinations.  The Veteran's insight and judgment were superficial.  The VA examiner noted that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The VA examiner opined that the Veteran's service-connected neuropsychiatric condition was not severe enough to render him unemployable.  The Veteran's mental condition, although chronic, was mostly stable.  However, the Veteran's mood instability could limit the Veteran's capacity to interact effectively and on a sustained basis with other individuals.  The Veteran's mental disorder could limit his ability to function socially in a work environment that involved interaction the public, respond appropriately to people in authority, and behave cooperatively with coworkers.  

In December 2014, the Veteran was seen at a VA outpatient clinic for mental health treatment.  The Veteran was diagnosed with generalized anxiety disorder and major depressive disorder with psychotic features.  The Veteran reported that that he had difficulty finding a job and was looking for one.  He reported that the money he received from VA helped him afford to pay for the energy source to his house that he had been building and was almost completed.  The Veteran felt better now that his financial life was increasing.  The Veteran endorsed compliance with psychotropic medications.  The Veteran endorsed good mood, energy, and interest most days than not.  However, the Veteran reported sometimes having anxiety episodes.  Upon mental status evaluation, the VA physician noted that the Veteran was casually dressed with fair grooming and hygiene.  The Veteran appeared as his stated age, had good eye contact, and was cooperative and calm.  The Veteran's thoughts were coherent, goal directed, and relevant.  The Veteran denied suicidal and homicidal ideation.  The Veteran did not have any auditory or visual hallucinations.  His memory was fair, and his insight and judgment were good.  The physician concluded that the Veteran had symptoms of depression and anxiety in partial remission, stable and at baseline.  

In March 2015, the Veteran was afforded a VA examination for mental conditions.  The Veteran was diagnosed with chronic adjustment disorder.  The VA examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he was married to his second wife.  He fathered three children, one from his first and two from his second marriage.  The VA examiner noted that there was no history of hospitalization or emotional crisis, and that the Veteran was following psychotherapy or pharmacotherapy.  The VA examiner reported that the Veteran's symptoms included a depressed mood and disturbances of motivation and mood.  Upon behavior observation, the VA examiner noted that the Veteran was mentally competent, alert, cooperative, and in full contact with reality in all the essential surroundings.  The Veteran was fully oriented and had preserved intellectual functioning.  There was no evidence of psychosis, delusions, or ideas of reference during examination.  The VA examiner opined that the Veteran's neuropsychiatric condition was not severe enough to render him unemployable.  Due to the fact that there was no evidence of psychological crisis, and the Veteran was only taking antidepressants, the Veteran's mental condition did note prevent the Veteran from securing a part-time, repetitive, or stressless job.  

In March 2016, the Veteran was afforded a VA examination for mental disorders.  The Veteran was diagnosed with adjustment disorder with anxious mood.  The VA examiner noted that the examination would cover the period from March 27, 2015 (date of Veteran's last VA examination) to March 9, 2016 (date of current VA examination).  The VA examiner concluded that the Veteran had occupational and social impairment due to mild transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he was married in 2006, and had 1 son, age 8 years, and he divorced in 2009.  He remarried in 2009 and had two daughters.  The Veteran reported that he lived with his wife and daughters; he had a good relationship with his family.  The Veteran stated that his main problem was anxiety, but his depression was stable.  He had a history of depression and anxiety.  Two years ago, after his son went to the USA, he ended up in a hospital; however, since then, his depression had been relatively stable.  The Veteran stated that his main concern was his anxiety; he worried excessively about even minimal details.  The Veteran worked as a freelance graphic artist; however, he had economic hardship.  The Veteran reported that chronic pain was one of his problems, but it did not limit his daily activities.  The Veteran denied having any mental health crisis since his last appointment in mental health.  Also, the Veteran did not believe in suicide as an option for his problems.  The Veteran believed religion and his family were his protective factors against suicide.  Further, the Veteran stated that Cymbalta helped for his pain, and he maintained his depression "in control."  The VA examiner noted that the Veteran's symptoms included anxiety, depressed mood, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  On behavior observation, the VA examiner reported that he observed the Veteran to be moderately anxious, alert, coherent, relevant, logical, and appropriate.  The Veteran was not homicidal or suicidal.  The VA examiner further noted that the Veteran's mood was anxious, and his affect was congruent with his mood.  There were no indications of a perceptual or thought disorder, and the Veteran seemed in good contact with reality.  

After reviewing the foregoing evidence, the Board finds that for the entire appeal period, a rating in excess of 30 percent is not warranted.  The evidence of record does not support symptoms of occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms included anxiety, depression, sleep impairment, and disturbances in motivation and mood.  The Veteran continuously took medications for these symptoms.  Also, the Veteran maintained adequate hygiene and appearance throughout the appeal period.  Although the Veteran had been divorced, he remarried and maintained a good relationship with his family.  In a December 2014 VA treatment record, it was reported that the Veteran endorsed good mood, energy, and interest most days than not.  During an August 2013 VA examination, the Veteran reported that he enjoyed photography and helping his wife with chores.  Also, the Veteran denied suicidal and homicidal ideation.  In a March 2016 VA examination, the Veteran stated that he did not believe suicide was an option for his problems; religion and family were protective factors against suicide.  The Veteran did not have delusions or hallucinations, and he did not have impaired judgment.  In a December 2014 VA outpatient clinic note, the physician reported that the Veteran's memory was fair, and that his judgment and insight were good.  More telling is the fact that the VA examiners in May 2013, March 2015, March 2016 concluded that the Veteran's symptoms produced occupational and social impairment due to mild transient symptoms with decreased work efficiency and ability to perform tasks only during periods of significant stress.  

Further, the Board acknowledges the fact that the VA examiners failed to take into account the fact that the Veteran submitted evidence that he was hospitalized in May 2012 due to depressive symptoms.  However, the record as a whole shows that the Veteran's symptoms have been stable and consistent, and the record does not suggest that the Veteran has had numerous instances of hospitalization.  Also, during his March 2016 VA examination, the Veteran reported that he had been hospitalized; however, since then, his depression had been relatively stable.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's adjustment disorder symptoms have been consistent with the 30 percent rating currently assigned for the entire relevant time period here on appeal.  As was previously noted, the Veteran's adjustment disorder has been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 30 percent rating that is now assigned for the entire period here on appeal is appropriate. 

In short, although the Veteran's adjustment disorder with mixed features is productive of occupational and social impairment consistent with a 30 percent rating, the criteria for a higher 50 percent rating have not been shown.  

Left Hand Cubital Tunnel Syndrome; Left Ulnar Elbow Neuropathy

The Veteran's service-connected left hand cubital syndrome; left ulnar elbow neuropathy is currently rated at 30 percent from July 9, 2009 under 38 C.F.R. § 4.124(a), Diagnostic Code 8515.  Under these criteria, incomplete mild paralysis of the median nerve in the major or minor upper extremity is considered 10 percent disabling.  38 C.F.R. § 4.124(a), Diagnostic Code 8515 (2017).  Moderate, incomplete paralysis of the median nerve is considered 20 percent disabling in the minor upper extremity, and 30 percent disabling in the major upper extremity.  Id.  Severe, incomplete paralysis of the median nerve is considered 40 percent disabling in the minor upper extremity, and 50 percent disabling in the major upper extremity.  Id.  Complete paralysis of the median nerve is considered 60 percent disabling in the minor upper extremity, and 70 percent disabling in the major upper extremity.  Id.  Symptoms of complete paralysis are noted to include the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.  

Under Diagnostic Code 8516, a 10 percent schedular disability rating is assignable for mild symptoms involving the ulnar nerve of either the major or minor side.  38 C.F.R. § 4.124(a), Diagnostic Code 8516 (2017).  With moderate symptoms involving the ulnar nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  Id.  With severe symptoms involving the ulnar nerve, a 40 percent rating is assignable for the major side, and a 30 percent rating is assignable for the minor side.  Id.  With complete paralysis of the ulnar nerve, a 60 percent rating is assignable for the major side, and a 50 percent rating is assignable for the minor side.  Id.  Symptoms of complete paralysis are noted to include the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2017).

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C. §§ 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for an increased rating for his left hand cubital tunnel syndrome; left ulnar elbow neuropathy was received on July 9, 2009.  A review of the Veteran's medical records for the year preceding that date do not show that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in this peripheral neuropathy condition occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record subsequent to the Veteran's July 2009 claim for increase.  

The medical evidence shows that the Veteran is right-hand dominant.  For rating purposes, his right hand will be rated under the criteria for the "major" upper extremity, and the left hand will be rated as the "minor" upper extremity.  

In September 2009, the Veteran was afforded a VA examination for peripheral nerves.  The Veteran reported that he used to play classical guitar; however, he had difficulty doing so due to pain.  He had difficulties with the 4th and 5th finger side of the left hand.  Also, the Veteran claimed that cold weather increased his pain.  The affected nerve was the ulnar.  The Veteran was diagnosed with left ulnar neuropathy with sensory motor deficit.  The VA examiner noted that the Veteran had neuritis and neuralgia.  The Veteran's condition impact his daily activities in that it made the Veteran have difficulties with doing chores, exercising, recreation, and playing sports.  

In March 2011, the Veteran was afforded a VA examination for peripheral nerves.  The Veteran reported that his pain began again since the summer of 2009.  He had pain in the elbow area and in the medial aspects of his left hand.  The Veteran also noticed numbness in the medial forearm and his whole hand.  The Veteran also reported having an operation in August 2008.  The VA examiner diagnosed the Veteran with left hand cubital tunnel syndrome and left ulnar elbow neuropathy.  Neuritis and neuralgia were present.  The Veteran's condition had a moderate to mild effect on his usual daily activities.  The Veteran's manual dexterity was decreased.  

In May 2013, the Veteran was afforded a VA examination for peripheral nerves conditions.  The Veteran was diagnosed with left cubital tunnel syndrome/left ulnar neuropathy at elbow level.  The Veteran complained of left 4th and 5th phalange numbness sensation.  The Veteran was currently using medicine with good results.  The Veteran's dominant hand was his right hand.  The VA examiner noted that the symptoms attributal to the Veteran's peripheral nerve condition included mild paresthesias and/or dysesthesias and mild numbness in the left upper extremity.  The Veteran had mild incomplete paralysis in the ulnar nerve.  Although the Veteran had scars related to his condition, they were not painful or unstable, and the total area of the scars was not greater than 39 square centimeters.  The VA examiner concluded that the Veteran's condition did not impact his ability to work.  

In August 2013, the Veteran was afforded a VA examination for peripheral nerves conditions.  The VA examiner noted that the Veteran had a diagnosis of left cubital tunnel syndrome/left ulnar neuropathy at elbow level.  The Veteran continued to have severe pain at the left hand, left 4th and 5th phalanges.  The Veteran had surgery in August 2008.  The Veteran's dominant hand was his right hand.  The VA examiner noted that the symptoms attributable to his peripheral nerve condition included mild paresthesias and/or dysesthesias and mild numbness in the left upper extremity.  On muscle strength testing, the Veteran's elbow and wrist flexion and extension were normal.  The VA examiner diagnosed the Veteran with mild incomplete paralysis of the left ulnar nerve.  The VA examiner concluded that the Veteran's condition impacted his ability to work; however, the Veteran should be able to obtain and secure a full-time sedentary job with light duty with several precautions.  

In March 2015, the Veteran was afforded a VA examination for peripheral nerves conditions.  The VA examiner noted that the Veteran had a diagnosis of left u/e cubital tunnel syndrome.  The Veteran complained of continuous medial arm discomfort and numbness, which radiated to the left ring and little fingers.  The Veteran stated that he felt "electric current sensation" from his elbow to his medial forearm to his ring and little fingers.  The Veteran's right hand was dominant.  The VA examiner reported that the Veteran's symptoms attributable to his peripheral nerve conditions in the left upper extremity included mild constant pain, severe intermittent pain, and moderate numbness.  The Veteran did not have muscle atrophy.  The VA examiner noted that the Veteran had mild incomplete paralysis of the left ulnar nerve.  The Veteran's median nerve was normal.  The Veteran did not have functional impairment of an extremity such that no effective function remained other than which would be equally served by an amputation with prosthesis, due to peripheral nerve conditions.  Although the VA examiner noted that the Veteran had scars related to his condition, the scars were not painful and/or unstable, or greater than 39 square centimeters in total area.  The VA examiner reported that an April 2006 nerve conduction study showed that that there was evidence of ulnar neuropathy at the elbow on the left side.  There was a partial conduction block of the ulnar nerve at the medial epicondyle and subtle axonal loss in the ulnar innervated muscles.  There was no evidence of carpal tunnel syndrome in either hand, left cervical radiculopathy brachial plexopathy, or generalized polyneuropathy.  The VA examiner concluded that the Veteran's peripheral nerve condition and/or peripheral neuropathy impacted his ability to work.  The VA examiner concluded that the Veteran should work a semi-sedentary job and should avoid sudden jarring movements of the left elbow.  The Veteran should avoid repetitive extreme bending of the left elbow during any job performance.  The VA examiner opined that the Veteran did not meet the criteria for unemployability due to his service-connected condition.  

After reviewing the foregoing evidence, the Board finds that for the entire appeal period, a rating in excess of 20 percent is not warranted for the Veteran's service-connected left hand cubital tunnel syndrome; left ulnar elbow neuropathy.  The evidence of record shows moderate incomplete paralysis.  The Veteran's left hand/elbow disability was manifested by symptoms of continuous medial arm discomfort and numbness, which radiated to the left ring and little fingers.  Other symptoms included mild paresthesias and/or dysesthesias and mild numbness in the left upper extremity.  Although it was noted that the Veteran had scars from surgery, they were not noted to be painful or unstable.  There was no indication in the record that the Veteran had severe incomplete or complete paralysis.  Most importantly, the VA examiners in May 2013, August 2013, and March 2015 concluded that the Veteran had mild incomplete paralysis of the left ulnar nerve.  Therefore, as the Veteran is right hand dominant, and the Veteran's disability impacts his minor left hand, a rating of 20 percent is appropriate.  

The Board notes that the Veteran is rated under Diagnostic Code 8515, which is for injuries that impact the median nerve.  38 C.F.R. § 4.124(a), Diagnostic Code 8515 (2017).  However, VA examiners noted that the Veteran's ulnar nerve was the effected nerve.  A rating under Diagnostic Code 8516, which is for injuries that impact the ulnar nerve, would be more appropriate; however, based on the Veteran's symptoms, the rating for the Veteran's service-connected left hand cubital tunnel syndrome; left ulnar elbow neuropathy would be the same.  Thus, the Board points out that it would not make a difference whether the Veteran was rated under Diagnostic Code 8515 or 8516.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the severity of the Veteran's neuropathy has been consistent with the 20 percent rating currently assigned for the entire relevant time period here on appeal.  The Veteran's neuropathy has been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 20 percent rating that is now assigned for the entire period here on appeal is appropriate.  

In short, although the Veteran's service-connected left hand cubital tunnel syndrome; left ulnar elbow neuropathy is consistent with a 20 percent rating, the criteria for a higher have not been met.  

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The regulatory scheme allows for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2017); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service connected disabilities are lumbar myositis, rated at 20 percent from November 24, 2006 and 40 percent from May 10, 2013; adjustment disorder with mixed features, rated at 10 percent from November 24, 2006 and 30 percent from October 13, 2010; left hand cubital tunnel syndrome/left ulnar elbow neuropathy, rated at 10 percent from November 24, 2006 and 20 percent from July 9, 2009; left retropatellar knee pain/retropatellar pain syndrome, rated at 0 percent from November 24, 2006 and 10 percent from July 9, 2009; retropatellar pain syndrome claimed as right knee pain (limitation of flexion), rated at 0 percent from November 26, 2006 and 10 percent from April 9, 2012; retropatellar pain syndrome of the left knee (limitation of extension), rated at 0 percent from April 9, 2012; and retropatellar pain syndrome of the right knee (limitation of extension), rated at 0 percent from April 9, 2012.  

Although, the Veteran has not met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) prior to May 10, 2013, the Veteran has met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) after May 10, 2013.  As such, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted for the period prior to May 10, 2013.  For the appeal period from May 10, 2013, the Board will consider whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Following a review of the evidence, the Board finds that for the entire period on appeal, the requirements for a TDIU have not been met.  

In May 2013, December 2014, and June 2015, the Veteran submitted a VA Form 21-8940 requesting compensation based on unemployability (TDIU).  On his December 2014 application, the Veteran asserted that his service-connected lumbar myositis, adjustment disorder, left hand disorder, and knee disabilities prevented him from securing or following substantially gainful employment.  On his June 2015 TDIU application, the Veteran indicated that he became too disabled to work full-time on November 23, 2006.  

On the Veteran's March 2016 VA examination for mental disorders, it was reported that the Veteran had a high school education and a certificate degree in graphic arts.  The Veteran also had about three years of college education, in which he majored in psychology.  

In May 2013, the Veteran was afforded a VA examination for his knees and diagnosed with bilateral retropatellar pain syndrome.  The Veteran complained of occasional bilateral knee pain, which he described as pressure like pain sensation.  The VA examiner concluded that the Veteran's knee condition did not impact his ability to work.  In March 2015, the Veteran was afforded a VA examination for his knees.  The Veteran had a diagnosis of bilateral patellofemoral pain syndrome.  The Veteran complained of continued knee pain which got worse, especially during prolonged setting with bent knees.  The Veteran had occasional swelling of his knees.  The VA examiner concluded that the Veteran's knee condition impacted his ability to work.  The VA examiner stated that the Veteran should work at a semi-sedentary or sedentary job and avoid repetitive squatting, stair climbing, or ladder climbing to perform work.  

The Veteran was afforded numerous VA examinations for his adjustment disorder.  The VA examiner in May 2013, August 2013, and March 2016 concluded that the Veteran had occupational and social impairment due to mild transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  In March 2011, the VA examiner reported that the Veteran's adjustment disorder did not impact his ability to do household chores, groom, bathe, get dressed, or participate in sport activities.  In March 2015, the VA examiner concluded that the Veteran's mental condition did not prevent the Veteran from obtaining a part-time, repetitive, or non-stressful job.  Also, during his March 2016 VA examination, the Veteran reported that he worked as a freelance graphic artist, but things did not go so well.  It was also noted that the Veteran had economic hardship.  

The Veteran was afforded various VA examinations for his left hand cubital tunnel syndrome; left ulnar elbow neuropathy.  The Veteran's symptoms included pain and numbness in his left elbow and hand.  VA examiners in May 2013, August 2013, and March 2015 concluded that the Veteran had mild incomplete paralysis of the left ulnar nerve.  The VA examiner in March 2011 concluded that the Veteran's condition had a moderate to mild effect on his usual daily activities.  The VA examiner in March 2015 concluded that the Veteran was capable of working a semi-sedentary job; however, repetitive extreme bending and lifting of the elbow should be avoided during any job performance.  

The Veteran was also afforded VA examinations for his back condition.  The Veteran was diagnosed with lumbar myositis, grade I listhesis of L5 over S1, and tiny central disc protrusions at L1-L2 and L5 S1 levels.  The Veteran had back pain when he sat, stood, or walked for long periods of time.  The Veteran's back pain also made it difficult for him to do moderate lifting.  In a May 2013 VA examination, the Veteran's range of motion after repetitive use showed forward flexion to 30 degrees.  In March 2015, the VA examiner concluded that due to the Veteran's back condition, the Veteran should work at a sedentary or semi-sedentary job and should not lift 15 or more pounds, or bend or twist repetitively at the trunk during the performance of job tasks.  

In a March 2015 Report of General Information, it was noted that the Veteran stated that he was most recently employed in 2011 in the form of vocational rehabilitation doing art work.  

Based on the evidence of record, specifically the numerous VA examinations that the Veteran has undergone, it is clear that the Veteran is not unable to secure or follow a substantially gainful employment due to his service-connected disabilities.  VA examiners have concluded that the Veteran is capable engage in sedentary or semi-sedentary work due to his disabilities.  The Board acknowledges the Veteran's lay statements about not being able to work due to his service-connected disabilities.  Although he is competent to report signs or symptoms of a disability, the Board accords greater weight to the medical opinions regarding the functional impairment caused by the Veteran's disabilities due to the examiners' objective findings which are supported by the other evidence in the record, as well as their knowledge and experience in the field.  

Accordingly, the Board declines to remand the claim for TDIU for referral to the Director of VA Compensation Service on an extraschedular basis for the period prior to May 10, 2013, and the claim for TDIU for the entire appeal period is denied.  



















	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 20 percent prior to May 10, 2013 for lumbar myositis is denied.

A rating in excess of 40 percent from May 10, 2013 for lumbar myositis is denied.   

A rating in excess of 30 percent for adjustment disorder with mixed features is denied.  

A rating in excess of 20 percent for left hand cubital tunnel syndrome; left ulnar elbow neuropathy is denied.  

Entitlement to a TDIU is denied.  




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


